
	

113 S758 IS: Literacy Education for All, Results for the Nation Act
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 758
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mrs. Murray (for
			 herself, Mr. Franken,
			 Mr. Reed, and Mr. Sanders) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To establish a comprehensive literacy
		  program.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Literacy Education for All, Results for the Nation
			 Act or the LEARN
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Program authorized.
					Sec. 6. State planning grants.
					Sec. 7. State implementation grants.
					Sec. 8. State activities.
					Sec. 9. Subgrants to eligible entities in support of birth
				through kindergarten entry literacy.
					Sec. 10. Subgrants to eligible entities in support of
				kindergarten through grade 12 literacy.
					Sec. 11. National evaluation, information dissemination, and
				technical assistance.
					Sec. 12. Consequences of insufficient progress, reporting
				requirements, and conflicts of interest.
					Sec. 13. Rules of construction.
					Sec. 14. Authorization of appropriations.
				
			2.FindingsCongress finds that, in order for a
			 comprehensive, effective literacy program to address the needs of readers and
			 writers, it is critical to address the following:
			(1)Literacy
			 development is an ongoing process that requires a sustained investment
			 beginning in early childhood and continuing through elementary school and
			 secondary school.
			(2)Developing
			 literacy skills begins at birth as infants and toddlers associate sounds,
			 gestures, and marks on paper with consequences and meaning. Many low-income
			 children from birth through kindergarten entry lack oral and print
			 language-rich environments in their homes and early childhood education
			 programs and teachers and staff in early childhood education programs are often
			 not provided with high-quality professional development on how to support
			 children’s language and literacy development.
			(3)Early childhood
			 educators whose professional preparation and ongoing development includes study
			 of language learning and early childhood development promote early language and
			 literacy as part of the overall curriculum for children’s readiness for school,
			 particularly for young English language learners and children with disabilities
			 or developmental delays.
			(4)Research shows
			 that writing leads to improved reading achievement, reading leads to better
			 writing performance, and combined instruction leads to improvements in both
			 areas. Children in kindergarten through grade 12 need to be engaged in combined
			 reading and writing experiences that lead to a higher level of thinking than
			 when either process is taught alone.
			(5)Environments rich
			 in language and literacy experiences, books, resources, and models facilitate
			 reading and writing development. Schools, principals, librarians, and teachers
			 must have the knowledge, skills, and tools to create environments appropriate
			 to meet the diverse literacy needs of children from birth through grade 12,
			 especially for children whose home environments lack support for literacy
			 development.
			(6)Middle school and
			 secondary school teachers need professional development to improve the reading
			 and writing abilities of students who are reading and writing several years
			 below grade level. Middle school and secondary school teachers in core academic
			 subjects must have the tools and skills to teach reading and writing for
			 subject area understanding and to differentiate and provide instruction for
			 students with varying literacy skills.
			(7)The intellectual
			 and linguistic skills necessary for writing and reading must be developed
			 through explicit, intentional, and systematic language activities, to which
			 many low-income and minority students do not currently have access.
			(8)Between 1971 and
			 2004, the reading levels of America's 17-year-olds showed little to no
			 improvement at all. The ability of secondary school students to read complex
			 texts is strongly predictive of their performance in college mathematics and
			 science courses.
			(9)Fewer than 2 in
			 10 eighth graders who were in the secondary school graduating classes for 2005
			 and 2006 met all 4 EXPLORE College Readiness Benchmarks (English, Mathematics,
			 Reading, and Science), the minimum level of achievement that ACT has shown is
			 necessary if students are to be college and career ready upon their secondary
			 school graduation.
			(10)Seventy percent
			 of eighth graders read below the proficient level on the 2007 National
			 Assessment of Educational Progress, indicating that students in middle schools
			 and secondary schools struggle to graduate because the students' literacy
			 achievement is alarmingly low. Only one-third of secondary school students who
			 enter grade 9 each year can expect to graduate in 4 years with the skills the
			 student needs to succeed in college and the workplace.
			(11)Secondary school
			 graduation rates for low-income students and students of color hover around 50
			 percent, as do graduation rates for students in urban school districts and
			 students with disabilities. Graduation rates for English language learners are
			 particularly low.
			(12)Only 71 percent
			 of secondary school students graduate on time with a diploma, meaning that
			 every year 1,230,000 students fail to graduate from secondary school. These
			 1,230,000 nongraduates cost the United States more than $319,000,000,000 in
			 lost wages, taxes, and productivity over the lifetimes of the
			 nongraduates.
			(13)About 40 percent
			 of secondary school graduates lack the literacy skills employers seek. The 25
			 fastest growing professions have far greater than average literacy demands,
			 while the fastest declining professions have lower than average literacy
			 demands.
			(14)Research shows
			 that low expectations for the reading and writing achievement of students in
			 schools results in curricula that do not challenge or adequately support the
			 student’s literacy learning and in subsequent low achievement, while high
			 academic expectations can help boost student learning and achievement.
			(15)Children learn
			 best in settings where teachers understand the developmental continuum of
			 language, reading, and writing and are skilled in a variety of strategies that
			 help the children achieve.
			(16)Meaningful
			 engagement of families in their children’s early learning supports school
			 readiness and later academic success.
			(17)Parental
			 literacy habits are positively associated with parental reading beliefs,
			 parent-child literacy and language activities in the home, children’s print
			 knowledge, and parents' and children's interest in reading and writing.
			3.PurposesThe purposes of this Act are—
			(1)to improve student academic achievement in
			 reading and writing by providing Federal support to State educational agencies
			 to develop, coordinate, and implement comprehensive literacy plans that ensure
			 high-quality instruction and effective strategies in reading and writing from
			 early education through grade 12; and
			(2)to assist State
			 educational agencies in achieving the purpose described in paragraph (1)
			 by—
				(A)supporting the
			 development and implementation of comprehensive early learning through grade 12
			 literacy programs in every State that are based on scientifically valid
			 research, to ensure that every child can read and write at grade level or
			 above;
				(B)providing
			 children with learning opportunities in high-quality, language rich, literature
			 rich, informational text rich, culturally relevant, and developmentally
			 appropriate environments so that the children develop the fundamental knowledge
			 and skills necessary for literacy engagement, development, and achievement in
			 kindergarten through grade 12;
				(C)educating parents
			 in the ways that parents can support their child’s communication and literacy
			 development;
				(D)supporting
			 efforts to link and align standards and research-based instruction and teaching
			 practices in early learning programs;
				(E)supporting
			 high-quality and effective strategies for children to develop oral language,
			 reading, and writing abilities through high-quality research-based instruction
			 and teaching practices;
				(F)improving
			 academic achievement by establishing adolescent literacy initiatives that
			 provide instruction in oral language, reading, and writing across the
			 curriculum;
				(G)identifying and
			 supporting children reading and writing significantly below grade level by
			 providing research-based, intensive interventions, including interventions
			 conducted during extended learning time, to help the children acquire the
			 language and literacy skills the children need to stay on track for
			 graduation;
				(H)providing
			 assistance to local educational agencies so that educators have ongoing,
			 job-embedded professional development, and other support, that focuses
			 on—
					(i)effective
			 literacy instruction; and
					(ii)the special
			 knowledge and skills necessary to teach and support literacy development
			 effectively across the developmental and age span;
					(I)supporting State
			 educational agencies and local educational agencies in improving reading,
			 writing, and literacy-based academic achievement for children, especially
			 children who are low-income individuals, are English learners, are migratory,
			 are children with disabilities, are Indian or Alaskan Native, are neglected or
			 delinquent, are homeless, are in the custody of the child welfare system, or
			 have dropped out of school;
				(J)supporting State
			 educational agencies and local educational agencies in using age appropriate
			 and developmentally and linguistically appropriate instructional materials and
			 strategies that assist teachers as the teachers work with children to develop
			 reading and writing competencies appropriate to the children’s grade and skill
			 levels;
				(K)strengthening
			 coordination among schools, early literacy programs, family literacy programs,
			 juvenile justice programs, public libraries, and outside-of-school programs
			 that provide children with strategies, curricula, interventions, and
			 assessments designed to advance early and continuing language and literacy
			 development in ways appropriate for each context;
				(L)supporting
			 professional development for educators based on scientific approaches to adult
			 learning; and
				(M)evaluating
			 whether the professional development activities and approaches are effective in
			 building knowledge and skills of educators and the educators' use of
			 appropriate and effective practices.
				4.Definitions
			(a)In
			 generalUnless otherwise specified, the terms used in this Act
			 have the meanings given the terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			(b)Other
			 definitionsIn this
			 Act:
				(1)ChildThe
			 term child means an individual from the age of birth through the
			 final year for which the State provides free public education.
				(2)Classroom-based
			 instructional assessmentThe term classroom-based
			 instructional assessment means an assessment for children from birth
			 through grade 3 that—
					(A)is valid and
			 reliable for the age and population of children served in the program;
					(B)is used to
			 evaluate children’s developmental progress and learning and includes systematic
			 observations by teachers of children performing tasks, including academic and
			 literacy tasks, that are part of the children's daily classroom experience;
			 and
					(C)is used to
			 improve classroom instruction.
					(3)Comprehensive
			 literacy instructionThe term comprehensive literacy
			 instruction means instruction that—
					(A)incorporates
			 effective literacy instruction; and
					(B)is designed to
			 support—
						(i)developmentally
			 appropriate, contextually explicit, systematic instruction, and frequent
			 practice, in reading across content areas; and
						(ii)developmentally
			 appropriate and contextually explicit instruction, and frequent practice, in
			 writing across content areas.
						(4)Developmental
			 delayThe term developmental delay has the meaning
			 given the term in section 632 of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1432).
				(5)Effective
			 literacy instruction
					(A)In
			 generalThe term effective literacy instruction
			 means literacy instruction that—
						(i)includes
			 age-appropriate, explicit, systematic, and intentional instruction in
			 phonological awareness, phonic decoding, vocabulary, language structure,
			 reading fluency, and reading comprehension;
						(ii)includes
			 age-appropriate, explicit instruction in writing, including opportunities for
			 children to write with clear purposes, with critical reasoning appropriate to
			 the topic and purpose, and with specific instruction and feedback from
			 instructional staff;
						(iii)makes available
			 and uses diverse, high-quality print materials that reflect the reading and
			 development levels, and interests, of children;
						(iv)uses
			 differentiated instructional approaches, including individual and small group
			 instruction and discussion;
						(v)provides
			 opportunities for children to use language with peers and adults in order to
			 develop language skills, including developing vocabulary;
						(vi)includes
			 frequent practice of reading and writing strategies;
						(vii)uses
			 age-appropriate, valid, and reliable screening assessments, diagnostic
			 assessments, formative assessment processes, and summative assessments to
			 identify a child's learning needs, to inform instruction, and to monitor the
			 child's progress and the effects of instruction;
						(viii)uses
			 strategies to enhance children’s motivation to read and write and children’s
			 engagement in self-directed learning;
						(ix)incorporates the
			 principles of universal design for learning;
						(x)depends on
			 teachers’ collaboration in planning, instruction, and assessing a child's
			 progress and on continuous professional learning; and
						(xi)links literacy
			 instruction to the State challenging academic content standards under section
			 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(1)), including the ability to navigate, understand, and write about,
			 complex print and digital subject matter.
						(B)Birth through
			 kindergartenWhen used with respect to instruction for children
			 from birth through kindergarten entry, the term effective literacy
			 instruction also includes—
						(i)developing such
			 children's alphabet knowledge, reading aloud to children, discussing reading
			 and writing with children, and modeling age and developmentally appropriate
			 reading and writing strategies; and
						(ii)encouraging
			 children’s early attempts at oral communication, reading, and writing.
						(C)Kindergarten
			 through grade 12When used with respect to the instruction of
			 children in kindergarten through grade 12, the term effective literacy
			 instruction also includes—
						(i)providing
			 systematic and intensive interventions, which can be provided inside or outside
			 the classroom as well as before, during, or after regular school hours, to
			 supplement regular instruction for children reading below grade level;
						(ii)providing
			 reading and writing opportunities that build academic vocabulary and knowledge
			 of different text structures in core academic subjects;
						(iii)enabling
			 children to write, communicate, and create knowledge, in ways that fit purpose,
			 audience, occasion, discipline, and format, including practice in—
							(I)adhering to
			 language conventions, including spelling, punctuation, and grammar;
							(II)planning and
			 revising to improve clarity, coherence, logical development, and language
			 usage; and
							(III)writing
			 individually and collaboratively with feedback from instructors and peers;
			 and
							(iv)cultivating
			 shared responsibility for children's literacy learning by coordinating writing
			 tasks, instructional practices, and criteria for feedback across academic
			 content areas.
						(6)Eligible
			 entityThe term eligible entity means an
			 entity—
					(A)that serves
			 high-need children; and
					(B)(i)when used with respect
			 to a subgrant under section 9, that consists of—
							(I)1 or more local educational agencies
			 providing early learning programs that have a demonstrated record of providing
			 comprehensive literacy instruction for the age group such agencies or programs
			 propose to serve;
							(II)1 or more public or private early
			 learning programs, such as a Head Start program, a child care program, a
			 State-funded prekindergarten program, a public library program, or a family
			 literacy program, that have a demonstrated record of providing comprehensive
			 literacy instruction for the age group such programs propose to serve;
			 or
							(III)1 or more local educational agencies
			 providing early learning programs, or 1 or more public or private early
			 learning programs, such as a Head Start program, a child care program, a
			 State-funded prekindergarten program, a public library program, or a family
			 literacy program, in partnership with 1 or more public or private nonprofit
			 organizations or agencies that have a demonstrated record of
			 effectiveness—
								(aa)in improving the early literacy
			 development of children from birth through kindergarten entry; and
								(bb)in providing professional development
			 aligned with the activities described in section 9(e)(1); or
								(ii)when used with respect to a
			 subgrant under section 10—
							(I)that is—
								(aa)a local educational agency;
								(bb)a consortium of local educational
			 agencies; or
								(cc)a local educational agency or
			 consortium of local educational agencies acting in partnership with 1 or more
			 public or private nonprofit organizations or agencies that have a demonstrated
			 record of effectiveness in—
									(AA)improving literacy achievement of children
			 consistent with the purposes of their participation from kindergarten through
			 grade 12; and
									(BB)providing professional development aligned
			 with the activities described in subsections (b) and (c) of section 10;
			 and
									(II)(aa)has the highest
			 numbers or proportion of children who are counted under section 1124(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)), in
			 comparison to other local educational agencies in the State;
								(bb)is among or consists of the local
			 educational agencies in the State with the highest numbers or percentages of
			 children reading or writing below grade level, based on the most currently
			 available State academic assessment data under section 1111(b)(3) of such Act;
			 or
								(cc)has jurisdiction over a significant
			 number or percentage of schools that are identified for school improvement
			 under section 1116(b) of such Act (20 U.S.C. 6316(b)).
								(7)Early learning
			 programThe term early learning program means a
			 program serving children between the ages of birth and kindergarten
			 entry.
				(8)English
			 language acquisition
					(A)In
			 generalThe term English language acquisition means
			 the process by which a non-native English speaker acquires proficiency in
			 speaking, listening, reading, and writing the English language.
					(B)Inclusions for
			 English learners in schoolFor an English learner in school, such
			 term includes not only the social language proficiency needed to participate in
			 the school environment, but also the academic language proficiency needed to
			 acquire literacy and academic content and demonstrate the child's
			 learning.
					(9)Family literacy
			 servicesThe term family literacy services means
			 literacy services provided to participants on a voluntary basis that are of
			 sufficient intensity and quality, that better enable parents to support their
			 children’s learning needs, and that integrate—
					(A)interactive
			 literacy activities between or among family members who are primary caregivers
			 and their children, including family literacy education to improve literacy of
			 parents; and
					(B)training for
			 family members who are primary caregivers regarding how to be the primary
			 teacher for their children and full partners in the education of their
			 children.
					(10)Formative
			 assessment processThe term formative assessment
			 process means an assessment process that—
					(A)is
			 teacher-generated or selected by teachers or instructional leaders for use
			 during learning;
					(B)is embedded
			 within the learning activity and linked directly to the intended outcomes of
			 the current unit of instruction; and
					(C)provides feedback
			 to help adjust ongoing teaching and learning to improve children's achievement
			 of intended instructional outcomes.
					(11)High-quality
			 professional developmentThe term high-quality professional
			 development means professional development that—
					(A)is job-embedded,
			 ongoing, and based on scientifically valid research;
					(B)is sustained,
			 intensive, and classroom-focused, and is not limited in scope to a 1-day or
			 short-term workshop or conference;
					(C)is designed to
			 increase the knowledge and expertise of teachers, early childhood educators and
			 administrators, principals, other instructional leaders, and other program
			 staff in applying—
						(i)effective
			 literacy instruction; and
						(ii)instructional
			 strategies and practices that are appropriate to the age, development, and
			 needs of children and improve learning, including strategies and practices
			 consistent with the principles of universal design for learning;
						(D)includes and
			 supports teachers in effectively administering age and developmentally
			 appropriate assessments, and analyzing the results of these assessments for the
			 purposes of planning, monitoring, adapting, and improving effective classroom
			 instruction or teaching strategies to improve child literacy;
					(E)includes
			 instructional strategies utilizing one-to-one, small group, and classroom-based
			 instructional materials and approaches based on scientifically valid research
			 on literacy;
					(F)provides ongoing
			 instructional literacy coaching—
						(i)to
			 ensure high-quality implementation of comprehensive literacy instruction that
			 is—
							(I)content
			 centered;
							(II)integrated
			 across the curriculum;
							(III)collaborative;
			 and
							(IV)school, setting,
			 and classroom embedded; and
							(ii)that uses
			 student data to improve instruction;
						(G)includes and
			 supports teachers in setting high reading and writing achievement goals for all
			 children and provides the teachers with the instructional tools and skills to
			 help children reach such goals;
					(H)for educators
			 serving children in kindergarten through grade 12—
						(i)supports
			 effective literacy instruction through core academic subjects, and through
			 career and technical education subjects where such career and technical
			 education subjects provide for the integration of core academic subjects;
			 and
						(ii)includes
			 instruction in—
							(I)discipline-specific
			 thinking; and
							(II)text structures
			 and features of reading and writing in multiple disciplines;
							(I)is differentiated
			 for educators working with children from birth through kindergarten entry,
			 children in kindergarten through grade 3, and children in grades 4 through 12,
			 and, as appropriate, based on the grade or needs of the children; and
					(J)supports family
			 literacy experiences and practices, and educating parents, teachers, and other
			 caregivers about literacy development and child literacy development.
					(12)Literacy
			 coachThe term literacy coach means a
			 professional—
					(A)who has—
						(i)previous teaching
			 experience; and
						(ii)(I)a master’s degree with
			 a concentration in reading and writing education or demonstrated proficiency in
			 teaching reading or writing in a core academic subject consistent with
			 effective literacy instruction; or
							(II)in the case of a literacy coach for
			 children from birth through kindergarten entry, a concentration, credential, or
			 significant experience in child development and early literacy
			 development;
							(B)who supports
			 teachers to—
						(i)apply research on
			 how children become successful readers, writers, and communicators;
						(ii)apply multiple
			 forms of assessment to guide instructional decisionmaking and use data to
			 improve literacy instruction;
						(iii)improve
			 children's writing and reading in and across content areas such as mathematics,
			 science, social studies, and language arts;
						(iv)develop and
			 implement differentiated instruction and teaching approaches to serve the needs
			 of the full range of learners, including English learners and children with
			 disabilities;
						(v)apply principles
			 of universal design for learning;
						(vi)employ best
			 practices in engaging principals, early learning program educators and
			 administrators, teachers, and other relevant professionals to change school
			 cultures that encourage and support literacy development and achievement;
			 and
						(vii)set for
			 children birth to kindergarten developmentally appropriate expectations for
			 language and literacy development, and high reading and writing achievement
			 goals for all children and select, acquire, and use instructional tools and
			 skills to help children reach such goals; and
						(C)whose role with
			 teachers and professionals supporting literacy instruction is—
						(i)to
			 provide high-quality professional development, consistent with the definition
			 of comprehensive literacy instruction;
						(ii)to
			 work cooperatively and collaboratively with principals, teachers, and other
			 professionals in employing strategies to help teachers identify and support
			 child literacy and language development needs and teach literacy across the
			 content areas and developmental domains; and
						(iii)to work
			 cooperatively and collaboratively with other professionals in employing
			 strategies to help teachers teach literacy across the content areas so that the
			 teachers can meet the needs of all children, including children with
			 disabilities, English learners, and children who are reading at or above grade
			 level.
						(13)Local
			 educational agencyThe term local educational
			 agency—
					(A)has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801); and
					(B)includes any
			 public charter school that constitutes a local educational agency under State
			 law.
					(14)Multitier
			 system of supportsThe term multitier system of
			 supports means a comprehensive system of differentiated supports that
			 includes evidence-based instruction, universal screening, progress monitoring,
			 formative assessments, summative assessments, research-based interventions
			 matched to student needs, and educational decision-making using academic
			 progress over time.
				(15)ReadingThe
			 term reading means a complex system of deriving meaning from print
			 that is developmentally appropriate, that requires all of the following:
					(A)The skills and
			 knowledge to understand how phonemes, or speech sounds, are connected to
			 print.
					(B)The ability to
			 read with comprehension.
					(C)The ability to
			 decode unfamiliar words with fluency.
					(D)The use of
			 background knowledge and vocabulary to make meaning from a text.
					(E)The development
			 and use of appropriate active strategies to interpret and construct meaning
			 from print.
					(F)The development
			 and maintenance of a motivation to read.
					(16)Instructional
			 leaderThe term instructional leader means an
			 individual who—
					(A)is an employee or
			 officer of a school; and
					(B)is responsible
			 for—
						(i)the
			 school’s performance; and
						(ii)the daily
			 instructional and managerial operations of the school.
						(17)Scientifically
			 valid researchThe term scientifically valid
			 research has the meaning given the term in section 200 of the Higher
			 Education Act of 1965 (20 U.S.C. 1021).
				(18)Screening
			 assessmentThe term screening assessment means an
			 assessment that is—
					(A)valid, reliable,
			 and based on scientifically based reading research; and
					(B)a brief procedure
			 designed as a first step in identifying children who may be at high risk for
			 delayed development or academic failure and in need of further diagnosis of
			 their need for special services or additional reading instruction.
					(19)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
				(20)State literacy
			 leadership team
					(A)In
			 generalThe term State literacy leadership team
			 means a team that—
						(i)is
			 appointed and coordinated by the State educational agency;
						(ii)assumes the
			 responsibility to guide the development and implementation of a statewide,
			 comprehensive literacy plan;
						(iii)shall include,
			 at a minimum—
							(I)a school
			 principal with literacy expertise;
							(II)a teacher with
			 literacy expertise;
							(III)a teacher or
			 administrator with expertise in special education;
							(IV)a teacher or
			 administrator with expertise in teaching the English language to English
			 learners;
							(V)a representative
			 from the State educational agency who oversees literacy initiatives; and
							(VI)a representative
			 from higher education who is actively involved in research, development, or
			 teacher preparation in comprehensive literacy instruction and intervention
			 based on scientifically valid research;
							(iv)may
			 include—
							(I)a literacy
			 specialist serving in a school district within the State;
							(II)a literacy
			 coach;
							(III)a
			 librarian;
							(IV)a representative
			 with family literacy expertise;
							(V)a representative
			 from a State child-serving agency with expertise in comprehensive language and
			 literacy instruction and strategies;
							(VI)a school
			 counselor;
							(VII)a teacher of a
			 core academic subject;
							(VIII)a special
			 education administrator;
							(IX)a professor from
			 a 4-year institution of higher education;
							(X)a parent;
							(XI)a business
			 leader;
							(XII)the Governor or
			 a delegated representative of the Governor;
							(XIII)a
			 representative from the State board of education;
							(XIV)a
			 representative from the State legislature;
							(XV)a representative
			 of a nonprofit and community-based organization providing comprehensive
			 literacy instruction and support; and
							(XVI)a
			 representative from a school district superintendent's office; and
							(v)shall include,
			 among the individuals selected to be members of the council pursuant to clauses
			 (iii) and (iv), not less than 5 individuals who have literacy expertise in 1 of
			 each of the areas of—
							(I)birth through
			 kindergarten entry, such as the State Head Start collaboration director;
							(II)kindergarten
			 entry through grade 3;
							(III)grades 4
			 through 12;
							(IV)English
			 learners; and
							(V)special
			 education.
							(B)Inclusion of a
			 preexisting partnershipIf, before the date of enactment of this
			 Act, a State educational agency established a consortium, partnership, or any
			 other similar body that was considered a literacy partnership for purposes of
			 subpart 1 or 2 of part B of title I of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6361 et seq., 6371 et seq.) and that includes the
			 individuals required under clauses (iii) and (v) of subparagraph (A), such
			 consortium, partnership, or body may be considered a State literacy leadership
			 team for purposes of subparagraph (A).
					(21)Summative
			 assessmentThe term summative assessment means an
			 assessment that—
					(A)is valid,
			 reliable, and based on scientifically valid research on literacy and English
			 language acquisition; and
					(B)for children from
			 birth through kindergarten entry, measures how young children have progressed
			 over time relative to developmental norms, and for children in kindergarten
			 through grade 12, measures what children have learned over time, relative to
			 academic content standards.
					(22)Universal
			 design for learningThe term universal design for
			 learning has the meaning given the term in section 103 of the Higher
			 Education Act of 1965 (20 U.S.C. 1003).
				(23)WritingThe
			 term writing means—
					(A)composing meaning
			 in print or through other media, including technologies, to communicate and to
			 create new knowledge in ways appropriate to the context of the writing and the
			 literacy development stage of the writer;
					(B)composing ideas
			 individually and collaboratively in ways that are appropriate for a variety of
			 purposes, audiences, and occasions;
					(C)choosing
			 vocabulary, tone, genre, and conventions, such as spelling and punctuation,
			 suitable to the purpose, audience, and occasion; and
					(D)revising
			 compositions for clarity of ideas, coherence, logical development, and
			 precision of language use.
					5.Program
			 authorized
			(a)Reservations
			 and awards to State educational agencies
				(1)In
			 generalFrom the amounts appropriated to carry out this Act for a
			 fiscal year, the Secretary shall—
					(A)reserve not more
			 than a total of 4 percent of such amounts for the national evaluation and
			 dissemination of information and technical assistance in accordance with
			 section 11;
					(B)reserve not more
			 than 5 percent of such amounts to award planning grants, on a competitive
			 basis, to State educational agencies serving States, in accordance with section
			 6;
					(C)in the case of a
			 fiscal year for which the amounts to carry out this Act are less than
			 $500,000,000, use the amount not reserved under subparagraphs (A) and (B) to
			 make awards, on a competitive basis, to State educational agencies serving
			 States that have applications approved under section 7 to enable the State
			 educational agencies to carry out the activities described in section 7(a);
			 and
					(D)in the case of a
			 fiscal year for which the amounts appropriated to carry out this Act are equal
			 to or exceeding $500,000,000—
						(i)reserve a total
			 of 1 percent of such amount for—
							(I)allotments for
			 the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
			 the Northern Mariana Islands, to be distributed among such outlying areas on
			 the basis of their relative need, as determined by the Secretary in accordance
			 with the purposes of this Act; and
							(II)the Secretary of
			 the Interior for programs under sections 6 through 10 in schools operated or
			 funded by the Bureau of Indian Education; and
							(ii)use the amount
			 not reserved under clause (i) and subparagraphs (A) and (B) to make awards, as
			 described in paragraph (2), to State educational agencies serving States that
			 have applications approved under section 7 to enable the State educational
			 agencies to carry out the activities described in section 7(a).
						(2)Special rules
			 for years with funds equal or exceeding $500,000,000
					(A)Proportional
			 divisionIn each fiscal year described in paragraph (1)(D), the
			 amount reserved under paragraph (1)(D)(i) shall be divided between the uses
			 described in subclauses (I) and (II) of such paragraph in the same proportion
			 as the amount reserved under section 1121(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6631(a)) is divided between the uses described
			 in paragraphs (1) and (2) of such section for such fiscal year.
					(B)ConsultationA
			 State educational agency that receives an allotment under paragraph (1)(D)(ii)
			 shall engage in timely and meaningful consultation with representatives of
			 Indian tribes located in the State in order to improve the coordination and
			 quality of activities designed to develop effective approaches to achieve the
			 purposes of this Act consistent with the cultural, language, and educational
			 needs of Indian children.
					(C)State allotment
			 formulaThe Secretary shall allot the amount made available under
			 paragraph (1)(D)(ii) for a fiscal year among the States in proportion to the
			 number of children, from birth through age 17, who reside within the State and
			 are from families with incomes below the poverty line for the most recent
			 fiscal year for which satisfactory data are available, compared to the number
			 of such children who reside in all States for that fiscal year.
					(3)Minimum award
			 amountNo State educational agency receiving an award under this
			 section for a fiscal year may receive less than one-fourth of 1 percent of the
			 total amount appropriated to carry out this Act for the fiscal year.
				(b)Peer
			 review
				(1)In
			 generalThe Secretary shall convene a peer review panel to
			 evaluate the applications for a grant under section 6 or 7 using the evaluation
			 criteria described in paragraph (2).
				(2)Development of
			 evaluation criteriaThe Secretary shall report to Congress
			 regarding the peer review process and evaluation criteria that shall be used to
			 evaluate the grant applications under sections 6 or 7.
				(3)Membership
					(A)CompositionA
			 peer review panel convened under paragraph (1) shall be composed of not less
			 than 9 members, of whom—
						(i)3
			 shall be appointed by the Secretary;
						(ii)3
			 shall be appointed by the Secretary from among individuals—
							(I)recommended by
			 the Chairman of the National Research Council of the National Academy of
			 Sciences; and
							(II)with expertise
			 in comprehensive language and literacy instruction and strategies; and
							(iii)3
			 shall be appointed by the Secretary from among individuals—
							(I)recommended by
			 the Director of the National Institute of Child Health and Human Development;
			 and
							(II)with expertise
			 concerning literacy development in children from birth through grade 12.
							(B)Competency and
			 expertise; expertiseThe peer review panel convened under
			 paragraph (1) may include—
						(i)classroom
			 teachers with expertise in literacy, and literacy coaches, including—
							(I)special education
			 teachers;
							(II)teachers of
			 children who are English learners; and
							(III)early childhood
			 educators;
							(ii)experts who
			 provide high-quality professional development to teachers and other
			 instructional staff to support children’s literacy development;
						(iii)experts in
			 screening assessments, diagnostic assessments, formative assessment processes,
			 or other assessments of children's literacy development; and
						(iv)experts in
			 comprehensive literacy instruction and strategies in reading and writing,
			 language development, and English language acquisition, as appropriate,
			 including reading and writing in core academic subjects.
						(4)Distribution of
			 recommendationsNot later than 120 days after a peer review panel
			 submits to the Secretary the panel's recommendation regarding an application by
			 a State educational agency for a grant under section 6 or 7, the Secretary
			 shall notify the State educational agency that the application has been
			 approved or disapproved and shall provide to such State educational agency a
			 copy of the peer review panel's recommendation.
				(c)Conflicts of
			 interest
				(1)Peer review
			 panelsThe Secretary shall ensure that each member of a peer
			 review panel described in subsection (b) does not stand to benefit financially
			 from a grant or subgrant awarded under this Act.
				(2)State literacy
			 leadership teamsEach State educational agency that receives
			 funding under this Act shall ensure that each member of a State literacy
			 leadership team participating in a program or activity assisted under this Act
			 does not stand to benefit financially from a grant or subgrant awarded under
			 this Act.
				(d)Supplement not
			 supplantAward funds provided under this Act shall supplement,
			 and not supplant, non-Federal funds that would, in the absence of such award
			 funds, be made available for literacy instruction and support of children
			 participating in programs assisted under this Act.
			(e)Maintenance of
			 effortEach State educational agency that receives a grant or
			 allotment under this section, and each eligible entity that receives a subgrant
			 under section 9 or 10, shall maintain for the fiscal year for which the grant
			 or subgrant is received and for each subsequent fiscal year the expenditures of
			 the State educational agency or eligible entity, respectively, for literacy
			 instruction at a level not less than the level of such expenditures maintained
			 by the State educational agency or eligible entity, respectively, for the
			 fiscal year preceding such fiscal year for which the grant or subgrant is
			 received.
			6.State planning
			 grants
			(a)Planning grants
			 authorized
				(1)In
			 generalFrom amounts made available under section 5(a)(1)(B), the
			 Secretary may award planning grants to State educational agencies to enable the
			 State educational agencies to complete comprehensive planning to carry out
			 activities that improve literacy for children from birth through grade
			 12.
				(2)Grant
			 periodA planning grant awarded under this section shall be for a
			 period of not more than 1 year.
				(3)NonrenewabilityThe
			 Secretary shall not award a State educational agency more than 1 planning grant
			 under this section.
				(b)Application
				(1)In
			 generalEach State educational agency desiring a planning grant
			 under this section shall submit an application to the Secretary at such time,
			 in such manner, and accompanied by such information as the Secretary may
			 require.
				(2)ContentsEach
			 application submitted under this subsection shall, at a minimum, include a
			 description of how the State educational agency will develop a plan for
			 improving State efforts to develop, coordinate, implement, and assess
			 comprehensive literacy activities that ensure high-quality instruction and
			 effective strategies in reading and writing for all children in early learning
			 programs and kindergarten through grade 12 programs. Such plan shall—
					(A)describe the
			 activities for which assistance under this section is sought, demonstrating a
			 particular focus on children who are reading or writing below grade level and
			 children whose early literacy skills are below the appropriate age or
			 developmental level;
					(B)provide a budget
			 for the use of the planning grant funds to complete the required activities
			 described in subsection (c);
					(C)include an
			 analysis of data on child literacy and language and student academic
			 achievement in reading to identify and establish baseline and benchmark levels
			 against which to monitor child progress and improvement in literacy; and
					(D)provide an
			 assurance that all State agencies responsible for administering early learning
			 programs and services (including the State Head Start Collaboration Office and
			 the State agency responsible for administering child care) and the State
			 Advisory Council on Early Childhood Education and Care collaborated with the
			 State educational agency to write the early learning portion of the grant
			 application submitted under this subsection.
					(3)Approval of
			 applicationsThe Secretary shall evaluate applications under this
			 subsection based on the responsiveness of the applications to the requirements
			 under this subsection.
				(c)Required
			 activitiesA State educational agency receiving planning grant
			 funds under this section shall carry out each of the following
			 activities:
				(1)Reviewing
			 reading, writing, or other language and literacy resources and programs, such
			 as school library programs, and data across the State to identify any literacy
			 needs and gaps in the State.
				(2)Forming or
			 designating a State literacy leadership team which shall execute the following
			 functions:
					(A)Creating a
			 comprehensive State literacy plan that—
						(i)is
			 designed to improve language development, reading, writing, and academic
			 achievement for children, especially children reading below grade level and
			 children whose literacy skills are below the appropriate age or developmental
			 level;
						(ii)includes—
							(I)a needs
			 assessment and an implementation plan, including an analysis of data on child
			 literacy and student academic achievement in reading and writing to identify
			 baseline and benchmark levels of literacy and early literacy skills in order to
			 monitor progress and improvement; and
							(II)a plan to
			 improve reading and writing achievement among all children;
							(iii)ensures
			 high-quality instruction, consistent with the characteristics of effective
			 literacy instruction and strategies, in early learning programs and
			 kindergarten through grade 12 programs; and
						(iv)provides for
			 activities designed to improve literacy achievement for children who read or
			 write below grade level, including such children who—
							(I)attend schools
			 that are identified for school improvement under section 1116(b) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316(b)); or
							(II)are counted
			 under section 1124(c).
							(B)Providing
			 recommendations to guide the State educational agency in the State educational
			 agency's process of strengthening State literacy standards and embedding State
			 literacy standards with the State’s college and career ready academic content
			 standards and college and career ready student academic achievement standards,
			 and early learning and development standards.
					(C)Providing
			 recommendations to guide the State educational agency in the State educational
			 agency's process of measuring, assessing, and monitoring progress in literacy
			 at the school, local educational agency, and State levels.
					(D)Identifying
			 criteria for high-quality professional development providers, which providers
			 may include qualified teachers within the State, for the State educational
			 agency and local educational agencies.
					(E)Advising the
			 State educational agency on how to help ensure that local educational agencies
			 and schools provide timely and appropriate data to teachers to inform and
			 improve instruction.
					(F)Providing
			 recommendations to guide the State educational agency in the State educational
			 agency's planning process of building educators’ capacity to provide
			 high-quality comprehensive literacy instruction.
					7.State
			 implementation grants
			(a)Implementation
			 grants authorized
				(1)In
			 generalFrom amounts made available under subparagraphs (C) or
			 (D)(ii) of section 5(a)(1) (as applicable), the Secretary shall award
			 implementation grants to State educational agencies to enable the State
			 educational agencies—
					(A)to implement a
			 comprehensive literacy plan that meets the criteria in section 6(c)(2)(A) for
			 early learning programs and kindergarten through grade 12 programs;
					(B)to carry out
			 State activities under section 8; and
					(C)to award
			 subgrants under sections 9 and 10.
					(2)LimitationThe
			 Secretary shall not award an implementation grant under this section to a State
			 for any year for which the State has received a planning grant under section
			 6.
				(3)Duration of
			 grantsAn implementation grant under this section shall be
			 awarded for a period of not more than 5 years.
				(4)Renewals
					(A)In
			 generalThe Secretary may renew a grant under this section for a
			 period of not more than 2 years.
					(B)ConditionsIn
			 order to be eligible to have an implementation grant renewed under this
			 paragraph, the State educational agency shall demonstrate to the satisfaction
			 of the Secretary that, during the project period—
						(i)with respect to
			 children from birth through kindergarten entry, the State educational agency
			 has collaborated with the State agencies that oversee child care and other
			 early learning programs, and has collaborated with the State Advisory Council
			 on Early Childhood Education and Care, to comply with the terms of the grant,
			 including using the funds—
							(I)to increase
			 access to high-quality professional development;
							(II)for
			 developmentally appropriate curricula and teaching materials; and
							(III)for
			 developmentally appropriate classroom-based instructional assessments and
			 developmentally appropriate screening assessments and diagnostic assessments;
			 and
							(ii)with respect to
			 children in kindergarten through grade 12, demonstrates that there has been
			 significant progress in student academic achievement, as measured by
			 appropriate assessments, including meeting the measurable annual objectives
			 established pursuant to section 1111(b)(2)(C)(v) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)).
						(b)State
			 applications
				(1)In
			 generalA State educational agency that desires to receive an
			 implementation grant under this section shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require. The State educational agency shall collaborate with the
			 State agency responsible for administering early learning programs and the
			 State agency responsible for administering child care programs in the State in
			 writing and implementing the early learning portion of the grant application
			 under this subsection.
				(2)ContentsAn
			 application described in paragraph (1) shall include the following:
					(A)A description of
			 the members of the State literacy leadership team and a description of how the
			 State educational agency has developed a comprehensive State literacy plan,
			 consistent with the requirements of section 6(c)(2)(A).
					(B)An implementation
			 plan that includes a description of how the State educational agency
			 will—
						(i)carry out the
			 State activities described in section 8;
						(ii)assist eligible
			 entities with—
							(I)providing
			 strategic and intensive comprehensive literacy instruction based on
			 scientifically valid research for children who are reading and writing below
			 grade level, including through—
								(aa)the use of
			 multitier systems of support; and
								(bb)addressing the
			 literacy needs of children with disabilities or developmental delays and
			 English learners in programs serving children from birth through grade
			 12;
								(II)providing
			 training to parents, as appropriate, so that the parents can participate in the
			 literacy related activities described in sections 9 and 10 to assist in the
			 language and literacy development of their children;
							(III)selecting and
			 using reading and writing assessments;
							(IV)providing
			 classroom-based instruction that is supported by one-to-one and small group
			 work;
							(V)using curricular
			 materials and instructional tools, which may include technology, to improve
			 instruction and literacy achievement;
							(VI)providing for
			 high-quality professional development; and
							(VII)using the
			 principles of universal design for learning;
							(iii)ensure that
			 local educational agencies in the State have leveraged and are effectively
			 leveraging the resources needed to implement effective comprehensive literacy
			 instruction, and have the capacity to implement literacy initiatives
			 effectively; and
						(iv)continually
			 coordinate and align the activities assisted under this Act with reading,
			 writing, and other literacy resources and programs across the State and locally
			 that serve children and their families and promote comprehensive literacy
			 instruction and learning, including strengthening partnerships among schools,
			 libraries, local youth-serving agencies, and programs, in order to improve
			 literacy for all children.
						(C)A description of
			 the key data metrics, and the performance targets for such metrics, that will
			 be used and reported annually under section 12(b)(1), which shall
			 include—
						(i)progress in
			 meeting the annual objectives established pursuant to section 1111(b)(2)(C)(v)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)) for students in grades 3 through 12; and
						(ii)the relevant
			 program metrics and performance targets that the State shall use to monitor the
			 implementation of its plan under section 12.
						(D)An assurance that
			 the State educational agency, and any eligible entity receiving a subgrant from
			 the State educational agency under section 9 or 10, will, if requested,
			 participate in the national evaluation under section 11.
					(E)An assurance that
			 the State educational agency will use implementation grant funds for literacy
			 programs as follows:
						(i)Not less than 15
			 percent of such grant funds shall be used for State and local programs and
			 activities pertaining to children from birth through kindergarten entry.
						(ii)Not less than 40
			 percent of such grant funds shall be used for State and local programs and
			 activities, allocated equitably among the grades of kindergarten through grade
			 5.
						(iii)Not less than
			 40 percent of such grant funds shall be used for State and local programs and
			 activities, allocated equitably among grades 6 through 12.
						(iv)Not more than 5
			 percent of such implementation grant funds shall be used for the State
			 activities described in section 8.
						(F)An assurance that
			 the State educational agency shall give priority to awarding a subgrant to an
			 eligible entity—
						(i)under section 9
			 based on the number or percentage of children younger than the age of
			 kindergarten entry who are—
							(I)served by the
			 eligible entity; and
							(II)from families
			 with income levels below the poverty line; and
							(ii)under section 10
			 based on—
							(I)the number or
			 percentage of children from birth through age 17 who are—
								(aa)served by the
			 eligible entity; and
								(bb)from families
			 with income levels below the poverty line; and
								(II)the number or
			 percentage of children in kindergarten through grade 12 served by the eligible
			 entity who are reading and writing below grade level according to State
			 assessments.
							(c)Approval of
			 applications
				(1)In
			 generalThe Secretary shall evaluate State educational agency
			 applications under subsection (b) based on the responsiveness of the
			 applications to the application requirements under such subsection.
				(2)Peer
			 reviewThe Secretary shall convene a peer review panel in
			 accordance with section 5(b) to evaluate applications for each implementation
			 grant awarded to a State educational agency under this section.
				(3)Early
			 learningIn order for a State educational agency’s application
			 under this section to be approved by the Secretary, the application shall
			 contain an assurance that the State agencies responsible for administering
			 early learning programs and services, including the State agency responsible
			 for administering child care programs, and the State Advisory Council on Early
			 Childhood Education and Care approve of, and will be extensively consulted in
			 the implementation of activities consistent with section 9 with respect to, the
			 early learning portion of the application.
				8.State
			 activities
			(a)Required
			 activitiesA State educational agency shall use the
			 implementation grant funds described in section 7(b)(2)(E)(iv) to carry out the
			 activities proposed in a State's implementation plan under section 7(b)(2)(B),
			 including the following activities:
				(1)In consultation
			 with the State literacy leadership team, providing technical assistance, or
			 engaging qualified providers to provide technical assistance, to eligible
			 entities to enable the eligible entities to design and implement literacy
			 programs under section 9 or 10.
				(2)Consulting with
			 the State literacy leadership team and coordinating with institutions of higher
			 education in the State—
					(A)in order to
			 provide recommendations to strengthen and enhance preservice courses for
			 students preparing, at institutions of higher education in the State, to teach
			 children from birth through grade 12 in explicit, systematic, and intensive
			 instruction in evidence-based literacy methods; and
					(B)by following up
			 on reviews completed by the State literacy leadership team with recommendations
			 to ensure that such institutions offer courses that meet the highest
			 standards.
					(3)Reviewing and
			 updating, in collaboration with teachers, statewide educational and
			 professional organizations representing teachers, and statewide educational and
			 professional organizations representing institutions of higher education, State
			 licensure or certification standards in the area of literacy instruction in
			 early education through grade 12.
				(4)Making publicly
			 available, including on the State educational agency's website, information on
			 promising instructional practices to improve child literacy achievement.
				(b)Permissive
			 activitiesAfter carrying out the activities described in
			 subsection (a), a State educational agency may use remaining implementation
			 grant funds described in section 7(b)(2)(E)(iv) to carry out 1 or more of the
			 following activities:
				(1)Training the
			 personnel of eligible entities to use data systems to improve child literacy
			 learning.
				(2)Developing
			 literacy coach training programs and training literacy coaches.
				(3)Building public
			 support among local educational agency personnel, early learning programs, and
			 the community for comprehensive literacy instruction for children from birth
			 through grade 12.
				(4)Administration
			 and evaluation of activities carried out under this Act.
				9.Subgrants to
			 eligible entities in support of birth through kindergarten entry
			 literacy
			(a)Subgrants
				(1)In
			 generalA State educational agency, in consultation with the
			 State agencies responsible for administering early learning programs and
			 services, including the State agency responsible for administering child care
			 programs, and the State Advisory Council on Early Childhood Education and Care,
			 shall use a portion of implementation grant funds provided under subparagraph
			 (C) or (D)(ii) of section 5(a)(1) to award subgrants, on a competitive basis,
			 to eligible entities to enable the eligible entities to support high-quality
			 early literacy initiatives for children from birth through kindergarten
			 entry.
				(2)DurationThe
			 term of a subgrant under this section shall be determined by the State
			 educational agency awarding the subgrant.
				(b)Sufficient size
			 and scopeEach subgrant awarded under this section shall be of
			 sufficient size and scope to allow the eligible entity to carry out
			 high-quality early literacy initiatives for children from birth through
			 kindergarten entry.
			(c)Local
			 applicationsAn eligible entity desiring to receive a subgrant
			 under this section shall submit an application to the State educational agency,
			 at such time, in such manner, and containing such information as the State
			 educational agency may require. Such application shall include a description
			 of—
				(1)how the subgrant
			 funds will be used to enhance the language and literacy development and school
			 readiness of children, from birth through kindergarten entry, in early learning
			 programs, which shall include an analysis of data that support the proposed use
			 of subgrant funds;
				(2)the programs that
			 the eligible entity proposes to assist under the subgrant, including
			 demographic and socioeconomic information on the children enrolled in the
			 programs;
				(3)a budget for the
			 eligible entity that projects the cost of developing and implementing literacy
			 initiatives to carry out the activities described in subsection (e);
				(4)how, if the
			 eligible entity is requesting a planning period, which shall not exceed 1 year,
			 the eligible entity will use that planning period to prepare for successful
			 implementation of a plan to support the development of learning and literacy
			 consistent with the purposes of this Act;
				(5)the literacy
			 initiatives, if any, in place and how these initiatives will be coordinated and
			 integrated with activities supported under this section;
				(6)how the subgrant
			 funds will be used to prepare and provide ongoing assistance to staff in the
			 programs, through high-quality professional development;
				(7)how the subgrant
			 funds will be used to provide services, incorporate activities, and select and
			 use literacy instructional materials that—
					(A)meet the diverse
			 developmental and linguistic needs of children, including English learners and
			 children with disabilities and developmental delays; and
					(B)are based on
			 scientifically valid research on child development and learning for children
			 from birth through kindergarten entry;
					(8)how the subgrant
			 funds will be used to provide screening assessments, diagnostic assessments,
			 formative assessment processes, and assessments of developmental
			 progress;
				(9)how families and
			 caregivers will be involved, as appropriate, in supporting their child’s
			 literacy development, instruction, and assessment;
				(10)how the subgrant
			 funds will be used to help children, particularly children experiencing
			 difficulty with spoken and written language, to make the transition from early
			 childhood education programs to formal classroom instruction;
				(11)how the
			 activities assisted under the subgrant will be coordinated with comprehensive
			 literacy instruction at the kindergarten through grade 12 levels;
				(12)how the subgrant
			 funds will be used—
					(A)to evaluate the
			 success of the activities assisted under the subgrant in enhancing the early
			 language and literacy development of children from birth through kindergarten
			 entry; and
					(B)to evaluate data
			 for program improvement; and
					(13)such other
			 information as the State educational agency may require.
				(d)Approval of
			 local applicationsThe State educational agency, in consultation
			 with the State agencies responsible for administering early learning programs,
			 including the State agency responsible for administering child care programs
			 and the State Advisory Council on Early Childhood Education and Care,
			 shall—
				(1)select
			 applications for funding under this section based on the quality of the
			 applications submitted, including the relationship between literacy activities
			 proposed and the research base or data supporting such investments, as
			 appropriate, and the recommendations of—
					(A)the State
			 literacy leadership team; and
					(B)other experts in
			 the area of early literacy; and
					(2)place priority
			 for funding programs based on the criteria in section 7(b)(2)(F).
				(e)Local uses of
			 funds
				(1)In
			 generalAn eligible entity that receives a subgrant under this
			 section shall use the subgrant funds, consistent with the entity's approved
			 application under subsection (c), to—
					(A)enhance and
			 improve early learning programs to ensure that children in such programs are
			 provided with high-quality oral language and literature- and print-rich
			 environments in which to develop early literacy skills;
					(B)carry out
			 high-quality professional development opportunities for early childhood
			 educators, teachers, and instructional leaders;
					(C)acquire, provide
			 training for, and implement screening assessments, diagnostic assessments, and
			 classroom-based instructional assessments;
					(D)select, develop,
			 and implement a multitier system of support;
					(E)integrate
			 research-based instructional materials, activities, tools, and measures into
			 the programs offered by the eligible entity to improve development of early
			 learning language and literacy skills;
					(F)train providers
			 and personnel to support, develop, and administer high-quality early learning
			 literacy initiatives that—
						(i)utilize
			 data—
							(I)to inform
			 instructional design; and
							(II)to assess
			 literacy needs; and
							(ii)provide time and
			 support for personnel to meet to plan comprehensive literacy
			 instruction;
						(G)provide family
			 literacy services, as appropriate, and educate parents, teachers, and other
			 caregivers about child literacy development;
					(H)annually collect,
			 summarize, and report to the State educational agency data—
						(i)to
			 document child progress in early literacy and language skills development as a
			 result of activities carried out under this section;
						(ii)to
			 stimulate and accelerate improvement by identifying the programs served by the
			 eligible entity that produce significant gains in skills development;
			 and
						(iii)for all
			 subgroups of children and categories of children, including students in the
			 groups described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)), in a manner
			 that—
							(I)utilizes a
			 variety of measures of child literacy and language skills development;
			 and
							(II)is consistent
			 across the State; and
							(I)coordinate the
			 involvement of families, early learning program staff, principals, other
			 instructional leaders, and teachers in literacy development of children served
			 under this Act.
					(2)Curricula and
			 assessment materials limitationEach eligible entity that
			 receives a subgrant under this section shall not use more than 20 percent of
			 the subgrant funds in the first year of subgrant funding, and not more than 10
			 percent of the subgrant funds in each year thereafter, to purchase curricula
			 and assessment materials.
				(f)ProhibitionThe
			 use of assessment items and data on any assessment authorized under this
			 section to provide rewards or sanctions for individual children, early learning
			 program providers, teachers, program directors, or principals is
			 prohibited.
			10.Subgrants to
			 eligible entities in support of kindergarten through grade 12 literacy
			(a)Subgrants to
			 local educational agencies
				(1)SubgrantsA
			 State educational agency shall use a portion of the implementation grant funds
			 provided under subparagraph (C) or (D)(ii) of section 5(a)(1) to award
			 subgrants, on a competitive basis, to eligible entities to enable the eligible
			 entities to carry out the authorized activities described in subsections (b)
			 and (c).
				(2)Sufficient size
			 and scopeA State educational agency shall award subgrants under
			 this section of sufficient size and scope to allow the eligible entities to
			 carry out high-quality literacy initiatives in each grade level for which the
			 subgrant funds are provided.
				(3)Local
			 applicationsAn eligible entity desiring to receive a subgrant
			 under this section shall submit an application to the State educational agency
			 at such time, in such manner, and containing such information as the State
			 educational agency may require. Such application shall include, for each school
			 that the eligible entity identifies as participating in a subgrant program
			 under this section, the following information:
					(A)A description of
			 the eligible entity’s capacity survey conducted to identify how subgrant funds
			 will be used to inform and improve comprehensive literacy instruction at the
			 school.
					(B)How the school,
			 the local educational agency, or a provider of high-quality professional
			 development will provide ongoing high-quality professional development to all
			 teachers, including early childhood educators, principals, and other
			 instructional leaders served by the school, including early learning program
			 administrators.
					(C)How the school
			 will identify children in need of literacy interventions or other support
			 services and provide appropriate scientifically valid instructional
			 interventions or other support services which may include extended learning
			 time for struggling children.
					(D)A budget for the
			 school that projects the cost of developing and implementing literacy
			 initiatives to carry out the activities described in subsections (b) and (c) as
			 applicable.
					(E)An explanation of
			 how the school will integrate comprehensive literacy instruction into core
			 academic subjects.
					(F)A description of
			 how the school will coordinate comprehensive literacy instruction with early
			 learning and after-school programs and activities in the area served by the
			 local educational agency, such as school library programs.
					(G)A description of
			 the assessments that will be used in an assessment system to improve
			 comprehensive literacy instruction and track child literacy progress.
					(H)A description of
			 how families and caregivers will be involved in supporting their children’s
			 literacy instruction and assessment.
					(I)A description of
			 how, if an eligible entity is requesting a planning period, the eligible entity
			 will use that planning period to prepare for successful implementation of a
			 plan to support the development of learning and literacy consistent with the
			 purposes of this Act.
					(J)A description of
			 the literacy initiatives, if any, in place and how these initiatives will be
			 coordinated and integrated with activities supported under this section.
					(K)An assurance that
			 the eligible entity will, if requested, participate in the national evaluation
			 described in section 11.
					(b)Local uses of
			 funds for kindergarten through grade 5An eligible entity that
			 receives a subgrant under this section shall use the subgrant funds to carry
			 out the following activities pertaining to children in kindergarten through
			 grade 5:
				(1)Developing and
			 implementing a literacy plan across content areas that—
					(A)serves the needs
			 of all children, including children with disabilities and English learners,
			 especially children who are reading or writing below grade level;
					(B)provides
			 intensive, supplemental, accelerated, and explicit intervention and support in
			 reading and writing for children whose literacy skills are below grade level;
			 and
					(C)supports
			 activities that are provided primarily during the regular school day but which
			 may be augmented by after-school and out-of-school time instruction.
					(2)Acquiring,
			 providing training for, selecting, and administering assessments, and managing,
			 monitoring, and planning instruction based on the assessment data.
				(3)Providing
			 high-quality professional development opportunities for teachers, literacy
			 coaches, literacy specialists, English as a second language specialists (as
			 appropriate), principals, and other program staff.
				(4)Training
			 principals, specialized instruction support personnel, and other school
			 district personnel to support, develop, administer, and evaluate high-quality
			 kindergarten through grade 5 literacy initiatives that—
					(A)utilize
			 data—
						(i)to
			 inform instructional decisions; and
						(ii)to
			 assess professional development needs; and
						(B)provide time and
			 support for teachers to meet to plan comprehensive literacy instruction.
					(5)Coordinating the
			 involvement of early learning program staff, principals, other instructional
			 leaders, teachers, teacher literacy teams, English as a second language
			 specialists (as appropriate), special educators, and school librarians in the
			 literacy development of children served under this Act.
				(6)Engaging families
			 and encouraging family literacy experiences and practices to support literacy
			 development.
				(7)Annually
			 collecting, summarizing, and reporting to the State educational agency
			 data—
					(A)to document and
			 monitor for the purpose of improving practice, improvements, or increases in
			 children’s reading and writing pursuant to activities carried out under this
			 section;
					(B)to stimulate and
			 accelerate improvement by identifying the schools that produce significant
			 gains in literacy achievement; and
					(C)for all children
			 and categories of children, including the groups of students described in
			 section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)), in a manner that utilizes a variety of
			 measures and that is consistent across the State.
					(c)Local uses of
			 funds for grades 6 through 12An eligible entity that receives a
			 subgrant under this section shall use subgrant funds to carry out the following
			 activities pertaining to children in grades 6 through 12:
				(1)Developing and
			 implementing a literacy plan described in paragraphs (1), (2), (3), (6), and
			 (7) of subsection (b) for children in grades 6 through 12.
				(2)Training
			 principals, specialized instruction support personnel, and other instructional
			 leaders to support, develop, administer, and evaluate high-quality adolescent
			 literacy initiatives that—
					(A)utilize
			 data—
						(i)to
			 inform instructional decisions and allow for personalization of instruction
			 based on a child's need; and
						(ii)to
			 assess professional development needs;
						(B)assess the
			 quality of adolescent comprehensive literacy instruction in core academic
			 subjects, and career and technical education subjects where such career and
			 technical education subjects provide for the integration of core academic
			 subjects;
					(C)provide time for
			 teachers to meet to plan research-based adolescent comprehensive literacy
			 instruction in core academic subjects, and career and technical education
			 subjects where such career and technical education subjects provide for the
			 integration of core academic subjects; and
					(D)include
			 instruction in—
						(i)discipline-specific
			 thinking;
						(ii)reading and
			 interpreting discipline-specific text structures and features; and
						(iii)writing in
			 different disciplines.
						(3)Coordinating the
			 involvement of principals, other instructional leaders, teachers, teacher
			 literacy teams, English as a second language specialists (as appropriate),
			 special educators, and school librarians in the literacy development of
			 children served under this Act.
				(d)Allowable
			 usesAn eligible entity that receives a subgrant under this
			 section may, in addition to carrying out the activities described in
			 subsections (b) and (c), use subgrant funds to carry out the following
			 activities pertaining to children in kindergarten through grade 12:
				(1)Providing a
			 planning period of not more than 1 year for eligible entities to establish the
			 elements necessary for successful implementation of a literacy program for
			 kindergarten through grade 12.
				(2)Recruiting,
			 placing, training, and compensating literacy coaches.
				(3)Connecting
			 out-of-school learning opportunities to in-school learning in order to improve
			 the literacy achievement of the children.
				(4)Training families
			 and caregivers to support the improvement of adolescent literacy.
				(5)Providing for a
			 multitier system of support.
				(6)Forming a school
			 literacy leadership team to help implement, assess, and identify necessary
			 changes to the literacy initiatives in 1 or more schools to ensure
			 success.
				(7)Providing
			 high-quality, literacy-rich environments that engage children with materials
			 and experiences at the children's reading and writing levels.
				(8)Providing time
			 for teachers (and other literacy staff, as appropriate, such as school
			 librarians) to meet to plan comprehensive literacy instruction.
				(e)Limitation of
			 use to certain schoolsAn eligible entity receiving a subgrant
			 under this section shall, in distributing the subgrant funds, provide the
			 subgrant funds only to schools, including public charter schools, that have the
			 highest percentages or numbers of children counted under section 1124(c) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)).
			11.National
			 evaluation, information dissemination, and technical assistance
			(a)National
			 evaluation
				(1)In
			 generalFrom funds reserved under section 5(a)(1)(A), the
			 Secretary shall enter into a contract with an organization independent of the
			 Department for a 5-year national evaluation of the grant and subgrant programs
			 assisted under this Act. Such evaluation shall include scientifically valid
			 research that applies rigorous and systematic procedures to obtain valid
			 knowledge relevant to the implementation and effect of the programs.
				(2)Contents of
			 evaluationThe evaluation described in this subsection shall
			 include an analysis of each of the following:
					(A)The impact of the
			 implementation of literacy initiatives and practices supported under this Act
			 on—
						(i)increasing
			 academic outcomes, including child literacy development in reading and writing,
			 and speaking (as appropriate), grade promotion, and graduation to the extent
			 predictable;
						(ii)promoting the
			 appropriate early literacy development of young children; and
						(iii)strengthening
			 the literacy skills of English learners and children with disabilities.
						(B)The fidelity of
			 implementation of core program features, such as coherence of the program
			 across grades, quality of technical assistance, State and local educational
			 agency leadership, professional development for teachers and administrators,
			 use of quality materials and pedagogy, and use of assessment.
					(C)The relationship
			 between implementation of core features and children's academic
			 outcomes.
					(D)Other inquiries
			 as designated by the Secretary, such as—
						(i)the
			 core functions of literacy initiatives that have demonstrated the greatest
			 impact on child literacy achievement, especially among children reading and
			 writing below grade level;
						(ii)effective
			 strategies to integrate State and local standards, curricula, assessments,
			 instruction, materials, and interventions to improve literacy;
						(iii)the types of
			 literacy activities and professional development that most effectively improve
			 the early reading, writing, and language skills of children from birth through
			 kindergarten entry;
						(iv)the impact of
			 adolescent literacy initiatives on adolescent motivation, engagement, and
			 participation in adolescent literacy activities;
						(v)the
			 relationship between children’s literacy achievement and secondary school
			 success, including improving graduation rates; and
						(vi)effective
			 strategies to integrate school and public library programs to improve
			 literacy.
						(3)Program
			 improvementThe Secretary shall—
					(A)provide the
			 findings of the evaluation conducted under this section to State educational
			 agencies and subgrant recipients for use in program improvement;
					(B)make such
			 findings publicly available, including on the Department's website; and
					(C)submit such
			 findings to the authorizing committees.
					(b)Information
			 dissemination and technical assistance
				(1)In
			 generalFrom amounts reserved under section 5(a)(1)(A), the
			 Secretary, in collaboration with the regional educational laboratories
			 established under section 174 of the Education Sciences Reform Act of 2002, the
			 comprehensive centers established under section 203 of the Educational
			 Technical Assistance Act of 2002, and the Director of the National Institute of
			 Child Health and Human Development, shall—
					(A)distribute
			 information on—
						(i)comprehensive
			 literacy instruction, including best practices and model programs identified in
			 the evaluation;
						(ii)other inquiries
			 designated by the Secretary under subsection (a)(2)(D); or
						(iii)other relevant
			 Federal studies of literacy activities; and
						(B)provide technical
			 assistance in order to assist States and local educational agencies in
			 improving comprehensive literacy instruction and learning.
					(2)Dissemination
			 and coordinationThe Secretary shall disseminate the information
			 described in paragraph (1)(A) to—
					(A)recipients of
			 Federal financial assistance under this Act, the Head Start Act, the
			 Individuals with Disabilities Education Act, and the Adult Education and Family
			 Literacy Act; and
					(B)each
			 Bureau-funded school (as defined in section 1141 of the Education Amendments of
			 1978 (25 U.S.C. 2021)).
					(3)Use of
			 networksIn carrying out this subsection, the Secretary shall, to
			 the extent practicable, use information and dissemination networks developed
			 and maintained through other public and private entities.
				12.Consequences of
			 insufficient progress, reporting requirements, and conflicts of
			 interest
			(a)Consequences of
			 insufficient progress
				(1)Consequences
			 for grant recipientsIf the Secretary determines that a State
			 educational agency receiving an award under subparagraph (C) or (D)(ii) of
			 section 5(a)(1), or an eligible entity receiving a subgrant under section 9 or
			 10, is not making significant progress in meeting the purposes of this Act and
			 the key data metrics identified by the State educational agency in section
			 7(b)(2)(C) after the submission of a report described in subsection (b), then
			 the Secretary may withhold, in whole or in part, further payments under this
			 Act in accordance with section 455 of the General Education Provisions Act or
			 take such other action authorized by law as the Secretary determines necessary,
			 including providing technical assistance upon request of the State educational
			 agency, or eligible entity, respectively.
				(2)Consequences
			 for subgrant recipients
					(A)In
			 generalA State educational agency receiving an award under
			 subparagraph (C) or (D)(ii) of section 5(a)(1) may refuse to award subgrant
			 funds to an eligible entity under section 9 or 10 if the State educational
			 agency finds that the eligible entity is not making significant progress in
			 meeting the purposes of this Act, after—
						(i)affording the
			 eligible entity notice, a period for correction, and an opportunity for a
			 hearing; and
						(ii)providing
			 technical assistance to the eligible entity.
						(B)Funds
			 availableSubgrant funds not awarded under subparagraph (A) shall
			 be redirected to an eligible entity serving similar children in the same area
			 or region as the eligible entity not awarded the subgrant funds, to the
			 greatest extent practicable.
					(b)Reporting
			 requirements
				(1)State
			 educational agency annual reportsEach State educational agency
			 receiving an award under subparagraph (C) or (D)(ii) of section 5(a)(1) shall
			 report annually to the Secretary regarding the State educational agency’s
			 progress in addressing the purposes of this Act. Such report shall include at a
			 minimum data, for each subgrantee, and for the State, on the metrics identified
			 under section 7(b)(2)(C), such as—
					(A)the number and
			 percentage of children reading and writing on grade level by the end of grade
			 3;
					(B)the percent of
			 children served under the award who receive special education and related
			 services; and
					(C)the degree of
			 appropriate developmental progress or literacy achievement growth of children,
			 disaggregated by the groups described in section 1111(b)(2)(C)(v)(II) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)(II)).
					(2)Periodic
			 reportsEach State educational agency receiving an award under
			 subparagraph (C) or (D)(ii) of section 5(a)(1) shall periodically report to the
			 Secretary regarding the State educational agency’s progress in addressing the
			 purposes of this Act. Such reports shall be submitted at such times, and in
			 such manner, as the Secretary shall establish, and shall, over the term of the
			 grant, include descriptions of—
					(A)the professional
			 development activities provided under the award, including types of activities
			 and entities involved in providing professional development to classroom
			 teachers and other program staff, such as school librarians;
					(B)instruction,
			 strategies, activities, curricula, materials, and assessments used in the
			 programs funded under the award;
					(C)the types of
			 programs funded under the award and demographic information, including ages, of
			 the children served by the programs funded under the award, except that such
			 information shall not be personally identifiable;
					(D)the experience
			 and qualifications of the program staff who provide comprehensive literacy
			 instruction under the programs funded under the award, including the experience
			 and qualifications of those staff working with children with disabilities or
			 developmental delay, with English learners, and with children from birth
			 through kindergarten entry; and
					(E)student
			 performance on relevant program metrics, as identified in the State educational
			 agency’s plan, such as—
						(i)the
			 number of children reading and writing on grade level by the end of the third
			 grade;
						(ii)the percent of
			 students served under this Act receiving special education services;
						(iii)the instruction
			 and activities delivered to at-risk students served under this Act; and
						(iv)the professional
			 development activities provided to teachers participating under this
			 Act.
						(3)Eligible entity
			 reportsEach eligible entity receiving a subgrant under section 9
			 or 10 shall report to the State educational agency regarding the eligible
			 entity’s progress in addressing the purposes of this Act. Such report shall be
			 submitted at such times, and in such manner, as the State educational agency
			 shall establish, consistent with the requirements of paragraphs (1) and (2) for
			 reports submitted by the State educational agency to the Secretary, and shall,
			 over the term of the subgrant, include, consistent with such requirements for
			 the State educational agency reports, descriptions of—
					(A)how the subgrant
			 funds were used; and
					(B)the results of an
			 external evaluation, if the Secretary determines such evaluation to be
			 applicable.
					13.Rules of
			 construction
			(a)Child
			 eligibilityNothing in this Act shall be construed to prohibit
			 children eligible for assistance under title I or III of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq., 6801 et seq.) or
			 children eligible for assistance under the Individuals with Disabilities
			 Education Act from receiving literacy instruction and intervention under this
			 Act.
			(b)IDEA
			 evaluationThe screening assessments, diagnostic assessments, and
			 formative assessment processes of reading and writing authorized under this Act
			 shall not be construed to constitute an evaluation required under the
			 Individuals with Disabilities Education Act, except that assessments
			 administered under this Act may be used in conjunction with other assessments
			 as part of an evaluation under the Individuals with Disabilities Education Act,
			 provided that all assessment requirements of such Act are met.
			14.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act, $2,350,000,000 for fiscal
			 year 2014 and each of the 5 succeeding fiscal years.
		
